Citation Nr: 0817293	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-13 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active military service from October 2000 to 
October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the VA 
Regional Office (RO) in Waco, Texas which denied entitlement 
to the benefits sought.  

Although the issue of service connection for right foot drop 
was developed for appellate review, the veteran withdrew her 
appeal of that issue in a June 2006 statement.


FINDINGS OF FACT

1.  The veteran's rhinitis originated during active service.  

2.  The veteran's GERD originated during active.  


CONCLUSIONS OF LAW

1.  The veteran's rhinitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.  The veteran's GERD was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2007), 
VA has certain duties to notify and assist the veteran in her 
appeal.  However, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes in passing 
that the RO advised the veteran in March 2006 of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event her claims were 
successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Her claims were thereafter readjudicated in an 
August 2006 supplemental statement of the case.


Entitlement to Service Connection for Rhinitis

The service medical records do not specifically refer to 
rhinitis.  The records do show that the veteran was 
prescribed fexofenadine.

The veteran attended a VA examination in December 2004, 
approximately two months following her service discharge.  
She reported that she had been diagnosed with rhinitis 
approximately in 2003.  The veteran reported sneezing spells 
year round as well as nasal congestion and runny nose.  The 
examiner diagnosed allergic rhinitis.  

A review of VA medical records indicates that the veteran was 
treated by VA in June 2006.  By history the veteran was said 
to have been treated for asthma and allergic rhinitis in 
October 2005 and had returned for a refill of allergy 
medications.  

The veteran contends that she was treated for rhinitis during 
service, and has continued to experience rhinitis since 
service.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Although the service medical records are silent for specific 
reference to rhinitis, those records show that the veteran 
was prescribed a type of medication typically used in the 
treatment of that disorder.  Moreover, the Board points out 
that the veteran is competent to report treatment for 
rhinitis symptoms in service, and given that she filed her 
claim immediately after service and was diagnosed on VA 
examination two months later with allergic rhinitis, the 
Board finds her account of the continuity of symptoms to be 
credible and supported by the record.

Given the evidence suggesting treatment for allergic rhinitis 
in service, the post-service evidence of allergic rhinitis, 
the veteran's account of symptoms since service, and the 
proximity of the first postservice diagnosis of the disorder 
to her discharge, the Board finds that the evidence is at 
least in equipoise.  Accordingly, the Board finds that 
service connection for rhinitis is warranted.  38 C.F.R. 
§ 3.102.
 

Entitlement to Service Connection for Gastroesophageal Reflux 
Disease 

The service medical records do not contain specific reference 
to GERD.  The records do show that the veteran was prescribed 
metoclopramide.  At her discharge examination, she reported a 
history of GERD.

At her December 2004 VA examination, the veteran reported 
that she was diagnosed with GERD in 2003 during a work-up for 
asthma.  Her current symptoms included burning in her throat 
and a sour taste in her mouth.  The examiner diagnosed GERD.

In November 2006, the veteran submitted a copy of a 
prescription label showing that she was prescribed 
rabeprazole in service.  

In statements on file, the veteran contends that she was 
treated for GERD in service, and has continued to experience 
GERD. 

Although the service medical records are silent for specific 
reference to GERD, those records, as well as the label 
recently provided by the veteran, show that she was 
prescribed types of medication typically used in the 
treatment of that disorder.  Moreover, and as discussed 
previously, she is competent to report treatment for GERD 
symptoms in service, and given that she filed her claim 
immediately after service and was diagnosed on VA examination 
two months later with GERD, the Board finds her account of 
the continuity of symptoms to be credible and supported by 
the record.

Given the evidence suggesting treatment for GERD in service, 
the post-service evidence of GERD, the veteran's account of 
symptoms since service, and the proximity of the first 
postservice diagnosis of the disorder to her discharge, the 
Board finds that the evidence is at least in equipoise.  
Accordingly, the Board finds that service connection for GERD 
is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for rhinitis is granted.  

Service connection for GERD is granted.  





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


